
	
		II
		110th CONGRESS
		2d Session
		S. 2684
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2008
			Mr. Dodd (for himself,
			 Mr. Schumer, Mr. Reed, Mr.
			 Menendez, and Mr. Brown)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To reform the housing choice voucher program under
		  section 8 of the United States Housing Act of 1937. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Section 8 Voucher Reform Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Inspection of dwelling units.
					Sec. 3. Rent reform and income reviews.
					Sec. 4. Eligibility for assistance based on assets and
				income.
					Sec. 5. Targeting assistance to low-income working
				families.
					Sec. 6. Voucher renewal funding.
					Sec. 7. Administrative fees.
					Sec. 8. Homeownership.
					Sec. 9. Performance assessments.
					Sec. 10. PHA project-based assistance.
					Sec. 11. Rent burdens.
					Sec. 12. Establishment of fair market rent.
					Sec. 13. Screening of applicants.
					Sec. 14. Enhanced vouchers.
					Sec. 15. Project-based preservation vouchers.
					Sec. 16. Demonstration program waiver authority.
					Sec. 17. Study to identify obstacles to using vouchers in
				federally subsidized housing projects.
					Sec. 18. Collection of data on tenants in projects receiving
				tax credits.
					Sec. 19. Agency authority for utility payments in certain
				circumstances.
					Sec. 20. Access to HUD programs for persons with limited
				English proficiency.
					Sec. 21. Authorization of appropriations.
					Sec. 22. Effective date.
				
			2.Inspection of dwelling
			 units
			(a)Inspection of
			 units by PHA'sSection
			 8(o)(8) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is
			 amended—
				(1)by striking
			 subparagraph (A) and inserting the following new subparagraph:
					
						(A)Initial
				inspection
							(i)In
				generalFor each dwelling unit for which a housing assistance
				payment contract is established under this subsection, the public housing
				agency (or other entity pursuant to paragraph (11)) shall inspect the unit
				before any assistance payment is made to determine whether the dwelling unit
				meets the housing quality standards under subparagraph (B), except as provided
				in clause (ii) or (iii) of this subparagraph.
							(ii)Correction of
				non-life threatening conditionsIn the case of any dwelling unit that is
				determined, pursuant to an inspection under clause (i), not to meet the housing
				quality standards under subparagraph (B), assistance payments may be made for
				the unit notwithstanding subparagraph (C) if failure to meet such standards is
				a result only of non-life threatening conditions. A public housing agency
				making assistance payments pursuant to this clause for a dwelling unit shall,
				30 days after the beginning of the period for which such payments are made,
				suspend any assistance payments for the unit if any deficiency resulting in
				noncompliance with the housing quality standards has not been corrected by such
				time, and may not resume such payments until each such deficiency has been
				corrected.
							(iii)Projects
				receiving certain federal housing subsidiesIn the case of any property that within the
				previous 12 months has been determined to meet Federal housing quality and
				safety standards under any Federal housing program inspection standard
				equivalent to the standards under the program under this subsection, including
				the program under section 42 of the Internal Revenue Code of 1986 or under
				subtitle A of title II of the Cranston Gonzalez National Affordable Housing
				Act, a public housing agency may—
								(I)authorize occupancy before the inspection
				under clause (i) has been completed; and
								(II)make assistance payments retroactive to the
				beginning of the lease term after the unit has been determined pursuant to an
				inspection under clause (i) to meet the housing quality standards under
				subparagraph (B), provided that such inspection is conducted pursuant to the
				requirements of subparagraph (C).
								;
				
				(2)by striking
			 subparagraph (D) and inserting the following new subparagraph:
					
						(D)Biennial
				inspections
							(i)RequirementEach
				public housing agency providing assistance under this subsection (or other
				entity, as provided in paragraph (11)) shall make, for each assisted dwelling
				unit, inspections not less than biennially during the term of the housing
				assistance payments contract for the unit to determine whether the unit is
				maintained in accordance with the requirements under subparagraph (A). The
				agency (or other entity) shall retain the records of the inspection for a
				reasonable time and shall make the records available upon request to the
				Secretary, the Inspector General for the Department of Housing and Urban
				Development, and any auditor conducting an audit under section 5(h).
							(ii)Sufficient
				inspectionAn inspection of a property shall be sufficient to
				comply with the inspection requirement under clause (i) if—
								(I)the inspection was
				conducted pursuant to requirements under a Federal, State, or local housing
				assistance program (including the HOME Investment Partnerships Program under
				title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
				12721 et seq.) or the low-income housing tax credit under section 42 of the
				Internal Revenue Code of 1986); and
								(II)pursuant to such
				inspection, the property was determined to meet the standards or requirements
				regarding housing quality or safety applicable to units assisted under such
				program, and if a non-Federal standard was used, the public housing agency has
				certified to the Secretary that such standards or requirements provide the same
				protection to occupants of dwelling units meeting such standards or
				requirements as, or greater protection than, the housing quality standards
				under subparagraph (B).
								;
				and
				(3)by adding at the
			 end the following new subparagraph:
					
						(F)Interim
				inspectionsUpon notification by a family on whose behalf
				tenant-based assistance is provided under this subsection, that the dwelling
				unit for which such assistance is provided does not comply with housing quality
				standards under subparagraph (B), the public housing agency shall inspect the
				dwelling unit—
							(i)in the case of a
				life threatening condition, within 24 hours of such notice; and
							(ii)in the case of
				any non-life threatening condition, within 15 days of such notice.
							(G)Enforcement of
				housing quality standards
							(i)Determination of
				noncomplianceA dwelling unit that is covered by a housing
				assistance payments contract under this subsection shall be considered, for
				purposes of this subparagraph, to be in noncompliance with the housing quality
				standards under subparagraph (B) if—
								(I)the public housing
				agency or an inspector authorized by the State or unit of local government
				determines upon inspection of the unit that the unit fails to comply with such
				standards;
								(II)the agency or
				inspector notifies the owner of the unit in writing of such failure to comply;
				and
								(III)the failure to
				comply is not corrected—
									(aa)in
				the case of any such failure that is a result of a life threatening condition,
				within 24 hours after receipt of such notice; and
									(bb)in
				the case of any failure that is a result of a non-life threatening condition,
				within 30 days after provision of such notice, or such other reasonable period
				as the public housing agency may establish.
									(ii)Abatement of
				assistance
								(I)In
				generalA public housing agency providing assistance under this
				subsection shall abate such assistance with respect to any assisted dwelling
				unit that is determined to be in noncompliance with the housing quality
				standards under subparagraph (B). Upon a showing by the owner of the unit that
				sufficient repairs to the unit have been completed so that the unit complies
				with such housing quality standards, the public housing agency may recommence
				payment of such assistance.
								(II)Use of abated
				assistance to pay for repairsThe public housing agency may use
				any assistance amounts abated pursuant to subclause (I) to make repairs or to
				contract for such repairs for life-threatening conditions, except that a
				contract to make repairs may not be entered into with the inspector for the
				dwelling unit.
								(iii)Protection of
				tenantsIf a public housing agency providing assistance under
				this subsection abates rental assistance payments under clause (ii), the public
				housing agency shall—
								(I)notify the
				tenant—
									(aa)when such
				abatement begins; and
									(bb)at
				the start of the abatement period that if the unit is not brought into
				compliance within 120 days, the tenant will have to move; and
									(II)issue the tenant
				the necessary forms to allow the tenant to move with their voucher to another
				housing unit; and
								(III)use funds that
				otherwise would have gone to pay the rental amount, for the reasonable moving
				expenses or security deposit costs of the tenant.
								(iv)Right of the
				tenant to terminate tenancyDuring any period that housing
				assistance payments are abated with respect to any assisted dwelling unit
				pursuant to this subparagraph, the tenant of such dwelling may terminate his or
				her tenancy without penalty by notifying the owner of the dwelling unit.
							(v)Limitation on
				authority of an ownerAn owner of a dwelling unit that is
				considered to be in noncompliance with the housing quality standards under
				subparagraph (B) may not terminate the tenancy of a tenant, or refuse to renew
				a lease for such unit, as a result of an abatement order carried out by a
				public housing agency under clause (ii).
							(vi)Termination of
				lease or assistance payments contractsIf a public housing agency
				providing assistance under this subsection abates rental assistance payments
				under clause (ii) and the owner of the unit does not correct the noncompliance
				within 120 days after the effective date of the determination of noncompliance
				under clause (i), the public housing agency shall terminate the housing
				assistance payment contract subject to clause (vii). The termination of the
				housing assistance payment contract shall terminate the lease agreement.
							(vii)Relocation of
				tenants
								(I)120-day period
				to relocateThe public housing agency shall provide to the
				individual or family residing in any unit whose lease is terminated under
				clause (vi) at least 120 days beginning at the start of the abatement period to
				lease a new residence with tenant-based assistance under this paragraph.
								(II)Preference in
				case of relocation hardshipIf the individual or family residing
				in any unit whose lease is terminated under clause (vi) is unable to lease a
				new residence pursuant to subclause (I), the public housing agency shall
				provide, at the option of the individual or family—
									(aa)additional
				search time to such individual or family; or
									(bb)preference for
				occupancy in a public housing unit owned or operated by the public housing
				agency.
									(III)Provision of
				reasonable relocation assistanceThe public housing agency shall
				provide reasonable assistance to each individual or family residing in any unit
				whose lease is terminated under clause (vi) in finding a new residence,
				including the use of up to 2 months of any assistance abated pursuant to clause
				(ii) for relocation expenses, including moving expenses and security deposits.
				The public housing agency may require that an individual or family receiving
				assistance for a security deposit, remit, to the extent of such assistance, the
				amount of any security deposit refunded by the owner of the unit for which the
				lease was terminated.
								(viii)Tenant
				caused damagesIf a public housing agency determines that the
				noncompliance of a dwelling unit was caused by a tenant, member of the tenant’s
				family, or a guest of the tenant, the public housing agency may waive the
				applicability of this subparagraph.
							(ix)Treatment of
				certain abatement assistanceAssistance amounts abated and used
				to make repairs or to contract for such repairs for life-threatening conditions
				pursuant to clause (ii)(II) or used for relocation assistance pursuant to
				clause (viii)(iv) shall be treated as costs which shall be considered in
				determining the allocation of renewal funding under subsection
				(dd)(2).
							.
				
				(b)Leasing of
			 units owned by PHA'sSection 8(o)(11) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(11)) is amended by striking the
			 Secretary shall require the unit of general local government or another entity
			 approved by the Secretary, and inserting the public housing
			 agency shall arrange for a third party.
			3.Rent reform and income
			 reviews
			(a)Rent for public
			 housing and section 8 programsSection 3 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437a(a)) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1)
			 by inserting Low-income
			 occupancy requirement and rental payments.— after
			 (1); and
					(B)by adding at the
			 end the following new paragraphs:
						
							(6)Reviews of
				family income
								(A)FrequencyReviews
				of family income for purposes of this section—
									(i)shall be made in
				the case of all families, upon the initial provision of housing assistance for
				the family;
									(ii)shall be made annually thereafter, except
				as provided in subparagraph (B)(i);
									(iii)shall be made
				upon the request of the family, at any time the income or deductions (under
				subsection (b)(5)) of the family change by an amount that is estimated to
				result in a decrease of $1,000 (or such lower amount as the public housing
				agency or owner may, at the option of the agency or owner, establish) or more
				in annual adjusted income;
									(iv)shall be made at any time the income or
				deductions (under subsection (b)(5)) of the family change by an amount that is
				estimated to result in an increase of $1,000 or more in annual adjusted income,
				except that any increase in the earned income of a family shall not be
				considered for purposes of this clause (except that earned income may be
				considered if the increase corresponds to previous decreases under clause
				(iii)), except that a public housing agency or owner may elect not to conduct
				such review in the last 3 months of a certification period; and
									(v)may be made, in
				the discretion of the public housing agency, when the income of a family,
				including earned income, changes in an amount that is less than the amounts
				specified in clause (iii) or (iv), if the amount so specified for increases is
				not lower than the amount specified for decreases.
									(B)Fixed-income
				families
									(i)Self
				certification and 3-year reviewIn the case of any family described in
				clause (ii), after the initial review of the family’s income pursuant to
				subparagraph (A)(i), the public housing agency or owner shall not be required
				to conduct a review of the family’s income pursuant to subparagraph (A)(ii) for
				any year for which such family certifies, in accordance with such requirements
				as the Secretary shall establish, that the income of the family meets the
				requirements of clause (ii) of this subparagraph, except that the public
				housing agency or owner shall conduct a review of each such family’s income not
				less than once every 3 years.
									(ii)Eligible
				familiesA family described in this clause is a family who has an
				income, as of the most recent review pursuant to subparagraph (A) or clause (i)
				of this subparagraph, of which 90 percent or more consists of fixed income, as
				such term is defined in clause (iii).
									(iii)Fixed
				incomeFor purposes of this subparagraph, the term fixed
				income includes income from—
										(I)the supplemental
				security income program under title XVI of the Social Security Act, including
				supplementary payments pursuant to an agreement for Federal administration
				under section 1616(a) of the Social Security Act and payments pursuant to an
				agreement entered into under section 212(b) of Public Law 93–66;
										(II)Social Security
				payments;
										(III)Federal, State,
				local and private pension plans; and
										(IV)other periodic
				payments received from annuities, insurance policies, retirement funds,
				disability or death benefits, and other similar types of periodic
				receipts.
										(C)In
				generalReviews of family
				income for purposes of this section shall be subject to the provisions of
				section 904 of the Stewart B. McKinney Homeless Assistance Amendments Act of
				1988.
								(7)Calculation of
				income
								(A)Use of prior
				year’s or anticipated incomeIn determining the income of a family for
				purposes of paragraph (6)(A)(ii) or (6)(B)(i), a public housing agency or owner
				shall use the income of the family as determined by the agency or owner for the
				preceding year. In determining the income of a family under clauses (i), (iii),
				(iv), or (v) of paragraph (6)(A) a public housing agency or owner shall use the
				anticipated income of the family as estimated by the agency or owner for the
				coming year.
								(B)Inflationary
				adjustment for fixed income familiesIf, for any year, a public housing agency
				or owner determines the income for any family described in paragraph
				(6)(B)(ii), based on a review of the income of the family conducted during a
				preceding year, such income shall be adjusted by applying an inflationary
				factor as the Secretary shall, by regulation, establish.
								(C)Safe
				harborA public housing
				agency or owner may, to the extent such information is available to the public
				housing agency or owner, determine the family’s income for purposes of this
				section based on timely income determinations made for purposes of other
				means-tested Federal public assistance programs (including the program for
				block grants to States for temporary assistance for needy families under part A
				of title IV of the Social Security Act, a program for Medicaid assistance under
				a State plan approved under title XIX of the Social Security Act, and the Food
				Stamp Program as defined in section 3(h) of the Food Stamp Act of 1977). The
				Secretary shall work with other appropriate Federal agencies to develop
				procedures to enable public housing agencies and owners to have access to such
				income determinations made by other Federal programs.
								(D)PHA and owner
				complianceA public housing
				agency or owner may not be considered to fail to comply with this paragraph or
				paragraph (6) due solely to any de minimis errors made by the agency or owner
				in calculating family
				incomes.
								;
					(2)by striking
			 subsections (d) and (e); and
				(3)by redesignating
			 subsection (f) as subsection (d).
				(b)IncomeSection 3(b) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437a(b)) is amended—
				(1)by striking
			 paragraph (4) and inserting the following new paragraph:
					
						(4)IncomeThe term income means, with
				respect to a family, income received from all sources by each member of the
				household who is 18 years of age or older or is the head of household or spouse
				of the head of the household, plus unearned income by or on behalf of each
				dependent who is less than 18 years of age, as determined in accordance with
				criteria prescribed by the Secretary, in consultation with the Secretary of
				Agriculture, subject to the following requirements:
							(A)Included
				amountsSuch term includes recurring gifts and receipts, actual
				income from assets, and profit or loss from a business.
							(B)Excluded
				amountsSuch term does not include any—
								(i)imputed return on
				assets;
								(ii)amounts that would be eligible for
				exclusion under section 1613(a)(7) of the Social Security Act (42 U.S.C.
				1382b(a)(7)); and
								(iii)deferred Veterans Administration disability
				benefits that are received in a lump sum amount or in prospective monthly
				amounts.
								(C)Earned income of
				studentsSuch term does not
				include earned income of any dependent earned during any period that such
				dependent is attending school on a full-time basis or any grant-in-aid or
				scholarship amounts related to such attendance used for the cost of tuition or
				books.
							(D)Educational
				savings accountsIncome shall be determined without regard to any
				amounts in or from, or any benefits from, any Coverdell Education Savings
				Account under section 530 of the Internal Revenue Code of 1986 or any qualified
				tuition program under section 529 of such Code.
							(E)Other
				exclusionsSuch term shall
				not include other exclusions from income as are established by the Secretary or
				any amount required by Federal law to be excluded from consideration as income.
				The Secretary may not require a public housing agency or owner to maintain
				records of any amounts excluded from income pursuant to this
				subparagraph.
							;
				and
				(2)by striking
			 paragraph (5) and inserting the following new paragraph:
					
						(5)Adjusted
				incomeThe term adjusted income means, with respect
				to a family, the amount (as determined by the public housing agency or owner)
				of the income of the members of the family residing in a dwelling unit or the
				persons on a lease, after any deductions from income as follows:
							(A)Elderly and
				disabled families$700 in the
				case of any family that is an elderly family or a disabled family.
							(B)DependentsIn the case of any family that includes a
				member or members who—
								(i)are less than 18
				years of age or attending school or vocational training on a full-time basis;
				or
								(ii)is a person with disabilities who is 18
				years of age or older and resides in the household,
								$480
				for each such member.(C)Earned Income
				disregardAn amount equal to 10 percent of the lesser of the
				family’s earned income or $9,000.
							(D)Child
				careThe amount, if any, exceeding 5 percent of annual income
				used to pay for childcare for preschool age children, for before- or after-care
				for children in school, or for other childcare necessary to enable a member of
				the family to be employed or further his or her education.
							(E)Health and
				medical expensesThe amount,
				if any, by which 10 percent of annual family income is exceeded by the sum
				of—
								(i)in
				the case of any elderly or disabled family, any unreimbursed health and medical
				care expenses; and
								(ii)any unreimbursed
				reasonable attendant care and auxiliary apparatus expenses for each handicapped
				member of the family, to the extent necessary to enable any member of such
				family to be employed.
								(F)Permissive
				deductionsSuch additional deductions as a public housing agency
				or owner may, at its discretion, establish, except that the Secretary shall
				establish procedures to ensure that such deductions do not increase Federal
				expenditures.
							The
				Secretary shall annually adjust the amounts of the deductions under
				subparagraphs (A) and (B), as such amounts may have been previously adjusted,
				by applying an inflationary factor as the Secretary shall, by regulation,
				establish. If the dollar amount of any such deduction determined for any year
				by applying such inflationary factor is not a multiple of $25, the Secretary
				shall round such amount to the next lowest multiple of $25, except that in no
				instance shall the dollar amount of any such deduction be less than the initial
				amount of the deduction established under subparagraphs (A) and (B). The
				Secretary shall annually adjust the fixed numerical dollar amount under
				subparagraph (C) ($9,000 as of the date of enactment of the
				Section 8 Voucher Reform Act of
				2008), as such amount may have been previously adjusted, by
				applying an inflationary factor as the Secretary shall, by regulation,
				establish. If such dollar amount determined for any year by applying such
				inflationary factor is not a multiple of $1,000, the Secretary shall round such
				amount to the next lowest multiple of
				$1,000..
				(c)Housing choice
			 voucher programParagraph (5) of section 8(o) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(o)(5)) is amended—
				(1)in the paragraph
			 heading, by striking Annual review and inserting
			 Reviews;
				(2)in subparagraph
			 (A)—
					(A)by striking
			 the provisions of and inserting paragraphs (6) and (7) of
			 section 3(a) and to; and
					(B)by striking
			 and shall be conducted upon the initial provision of housing assistance
			 for the family and thereafter not less than annually; and
					(3)in
			 subparagraph (B), by striking the second sentence.
				(d)Enhanced voucher
			 programSection 8(t)(1)(D) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(t)(1)(D)) is amended by striking income
			 and inserting annual adjusted income.
			(e)Project-based
			 housingParagraph (3) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(3)) is amended by striking the last
			 sentence.
			(f)Impact on public
			 housing revenues
				(1)Interaction with
			 asset management ruleIf a public housing agency determines that
			 the application of the amendments made by this section results in a net
			 reduction in the dwelling rental income of the public housing agency and such
			 reduction in the first quarter of a calendar year is projected to be more than
			 one-half percent of the net dwelling rents received by the public housing
			 agency during the preceding calendar year, the public housing agency may, any
			 time prior to April 15th of each year following the effective date of the
			 amendments made by this section, certify to the Secretary of Housing and Urban
			 Development the anticipated net reduction in annual dwelling rental income and
			 the Secretary, within 45 days of receipt of such statement, shall reimburse the
			 agency from funds appropriated for operating assistance under section 9(e) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437g(e)) if such funds are
			 available. Each public housing agency so assisted shall maintain the books,
			 documents, papers, and records supporting the certification submitted to the
			 Secretary and such materials shall be available for review and audit by the
			 Secretary and by the Comptroller General of the United States and their
			 authorized representatives.
				(2)HUD reports on
			 public housing revenue impactFor each of fiscal years 2009 and
			 2010, the Secretary of Housing and Urban Development shall submit a report to
			 Congress identifying and calculating the impact of changes made by the
			 amendments made by this section on the revenues and costs of operating public
			 housing units.
				(3)Effective
			 dateThis subsection shall take effect during the first year that
			 the amendments made by this section are effective.
				(g)Access to
			 informationSection 904(2)(C) of the Stewart B. McKinney Homeless
			 Assistance Amendments Act of 1988 (42 U.S.C. 3544) is amended by striking the
			 period and inserting the following: , and each applicant or participant,
			 or the authorized representative thereof, shall have the opportunity to examine
			 all information obtained for purposes of verifying the applicant or
			 participant’s eligibility for or levels of benefits..
			4.Eligibility for
			 assistance based on assets and income
			(a)AssetsSection 16 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437n) is amended by inserting after subsection (d) the
			 following new subsection:
				
					(e)Eligibility for
				assistance based on assets
						(1)Limitation on
				assetsSubject to paragraph (3) and notwithstanding any other
				provision of this Act, a dwelling unit assisted under this Act may not be
				rented and assistance under this Act may not be provided, either initially or
				at each recertification of family income, to any family—
							(A)whose net family assets exceed $100,000, as
				such amount is adjusted annually by applying an inflationary factor as the
				Secretary considers appropriate; or
							(B)who has a present
				ownership interest in, and a legal right to reside in, real property that is
				suitable for occupancy as a residence, except that the prohibition under this
				subparagraph shall not apply to—
								(i)any property for
				which the family is receiving assistance under this Act;
								(ii)any person that is
				a victim of domestic violence; or
								(iii)any family that
				is making a good faith effort to sell such property.
								(2)Net family
				assets
							(A)In
				generalFor purposes of this
				subsection, the term net family assets means, for all members of
				the household, the net cash value of all assets after deducting reasonable
				costs that would be incurred in disposing of real property, savings, stocks,
				bonds, and other forms of capital investment. Such term does not include
				interests in Indian trust land, equity in real property to which the
				prohibition under paragraph (1)(B) does not apply, savings accounts in
				homeownership programs of the Department of Housing and Urban Development, or
				Family Self-Sufficiency program accounts.
							(B)ExclusionsSuch
				term does not include—
								(i)necessary items of
				personal property, such as furniture and automobiles, as the public housing
				agency may determine for purposes of the voucher and public housing programs,
				and as the Secretary shall determine for purposes of other Federal housing
				programs;
								(ii)the value of any
				retirement account;
								(iii)any amounts
				recovered in any civil action or settlement based on a claim of malpractice,
				negligence, or other breach of duty owed to a member of the family and arising
				out of law, that resulted in a member of the family being disabled; and
								(iv)the value of any Coverdell Education
				Savings Account under section 530 of the Internal Revenue Code of 1986 or any
				qualified tuition program under section 529 of such Code.
								(C)Trust
				fundsIn cases where a trust
				fund has been established and the trust is not revocable by, or under the
				control of, any member of the family or household, the value of the trust fund
				shall not be considered an asset of a family if the fund continues to be held
				in trust. Any income distributed from the trust fund shall be considered income
				for purposes of section 3(b) and any calculations of annual family income,
				except in the case of medical expenses for a minor.
							(D)Self-certificationA
				public housing agency or owner may determine the net assets of a family, for
				purposes of this section, based on the amounts reported by the family at the
				time the agency or owner reviews the family’s income.
							(3)Compliance for
				public housing dwelling unitsWhen recertifying family income with
				respect to families residing in public housing dwelling units, a public housing
				agency may, in the discretion of the agency and only pursuant to a policy that
				is set forth in the public housing agency plan under section 5A for the agency,
				choose not to enforce the limitation under paragraph (1).
						(4)Authority to
				delay evictionsIn the case
				of a family residing in a dwelling unit assisted under this Act who does not
				comply with the limitation under paragraph (1), the public housing agency or
				project owner may—
							(A)delay eviction or termination of the
				family, based on such noncompliance for a period of not more than 6 months;
				and
							(B)continue to
				provide assistance to the family if the family rectifies its noncompliance with
				such limitation during the period of delay described under subparagraph
				(A).
							.
			(b)IncomeThe
			 United States Housing Act of 1937 is amended—
				(1)in section 3(a)(1)
			 (42 U.S.C. 1437a(a)(1)), by striking the first sentence and inserting the
			 following: Dwelling units assisted under this Act may be rented, and
			 assistance under this Act may be provided, whether initially or at time of
			 recertification, only to families who are low-income families at the time such
			 initial or continued assistance, respectively, is provided, except that
			 families residing in dwelling units as of the date of the enactment of the
			 Section 8 Voucher Reform Act of 2008 that, under agreements in effect on such
			 date of enactment, may have incomes up to 95 percent of local area median
			 income shall continue to be eligible for assistance at recertification as long
			 as they continue to comply with such income restrictions. Public housing
			 agencies and owners shall determine whether a family receiving assistance under
			 this Act is a low-income family at the time of recertification based on the
			 highest area median income determined by the Secretary for the area since the
			 family began receiving assistance under this Act. When recertifying family
			 income with respect to families residing in public housing dwelling units, a
			 public housing agency may, in the discretion of the agency and only pursuant to
			 a policy that is set forth in the public housing agency plan under section 5A
			 for the agency, choose not to enforce the prohibition under the preceding
			 sentence. When recertifying family income with respect to families residing in
			 dwelling units for which project-based assistance is provided, a project owner
			 may, in the owner’s discretion and only pursuant to a policy adopted by such
			 owner, choose not to enforce such prohibition. In the case of a family residing
			 in a dwelling unit assisted under this Act who does not comply with the
			 prohibition under the first sentence of this paragraph or the prohibition in
			 section 8(o)(4), the public housing agency or project owner may delay eviction
			 or termination of the family, based on such noncompliance for a period of not
			 more than 6 months and may continue to provide assistance to the family if the
			 family rectifies its noncompliance with such limitation during this period of
			 delay.;
				(2)in section 8(o)(4)
			 (42 U.S.C. 1437f(o)(4)), by striking the matter preceding subparagraph (A) and
			 inserting the following:
					
						(4)Eligible
				familiesAssistance under this subsection may be provided,
				whether initially or at each recertification, only pursuant to subsection (t)
				to a family eligible for assistance under such subsection or to a family who at
				the time of such initial or continued assistance, respectively, is a low-income
				family that is—
						;
				and
				(3)in section 8(c)(4) (42 U.S.C. 1437f(c)(4)),
			 by striking at the time it initially occupied such dwelling unit
			 and insert according to the restrictions under section
			 3(a)(1).
				5.Targeting
			 assistance to low-income working families
			(a)VouchersSection 16(b)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437n(b)(1)) is amended—
				(1)by
			 inserting after do not exceed the following: the higher
			 of (A) the poverty line (as such term is defined in section 673 of the Omnibus
			 Budget Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision
			 required by such section) applicable to a family of the size involved, or
			 (B); and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of public housing agencies located
			 in Puerto Rico or any other territory or possession of the United
			 States.
				(b)Public
			 housingSection 16(a)(2)(A)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437n(a)(2)(A)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (i) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by
			 such section) applicable to a family of the size involved, or (ii);
			 and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (i)
			 of this sentence shall not apply in the case of public housing agencies located
			 in Puerto Rico or any other territory or possession of the United
			 States.
				(c)Project-based
			 section 8 assistanceSection
			 16(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437n(b)(1)) is
			 amended—
				(1)by inserting after
			 do not exceed the following: the higher of (A) the
			 poverty line (as such term is defined in section 673 of the Omnibus Budget
			 Reconciliation Act of 1981 (42 U.S.C. 9902), including any revision required by
			 such section) applicable to a family of the size involved, or (B);
			 and
				(2)by inserting
			 before the period at the end the following: ; and except that clause (A)
			 of this sentence shall not apply in the case of projects located in Puerto Rico
			 or any other territory or possession of the United States.
				6.Voucher renewal
			 funding
			(a)In
			 generalSection 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f) is amended by striking subsection (dd) and inserting the
			 following new subsection:
				
					(dd)Tenant-based
				vouchers
						(1)Authorization of
				appropriationsThere are
				authorized to be appropriated, for each of fiscal years 2009 through 2013, such
				sums as may be necessary for tenant-based assistance under subsection (o) for
				the following purposes:
							(A)To renew all
				expiring annual contributions contracts for tenant-based rental
				assistance.
							(B)To provide
				tenant-based rental assistance for—
								(i)relocation and
				replacement of housing units that are demolished or disposed of pursuant to the
				Omnibus Consolidated Rescissions and Appropriations Act of 1996 (Public Law
				104–134);
								(ii)conversion of
				section 23 projects to assistance under this section;
								(iii)the family
				unification program under subsection (x) of this section;
								(iv)relocation of
				witnesses in connection with efforts to combat crime in public and assisted
				housing pursuant to a request from a law enforcement or prosecution
				agency;
								(v)enhanced vouchers
				authorized under subsection (t) of this section;
								(vi)relocation and
				replacement of public housing units that are demolished or disposed of in
				connection with the HOPE VI program under section 24;
								(vii)relocation and
				replacement of vouchers used to preserve public housing developed from sources
				other than under section 9 of the United States Housing Act of 1937 (42 U.S.C.
				1437g);
								(viii)mandatory
				conversions of public housing to vouchers, pursuant to sections 33 of the
				United States Housing Act of 1937 (42 U.S.C. 1437z–5);
								(ix)voluntary
				conversion of public housing to vouchers pursuant to section 22 of the United
				States Housing Act of 1937 (42 U.S.C. 1437t);
								(x)vouchers necessary
				to comply with a consent decree or court order;
								(xi)relocation and
				replacement of public housing units that are demolished or disposed of pursuant
				to eminent domain, homeownership programs, in connection with a mixed-finance
				project under section 35 of the United States Housing Act of 1937 (42 U.S.C.
				1437z–7), or otherwise;
								(xii)vouchers to replace dwelling units that
				cease to receive project-based assistance under subsection (b), (c), (d), (e),
				or (v) of this section;
								(xiii)vouchers used
				to preserve public housing developed from sources other than under section 9 of
				the United States Housing Act of 1937 (42 U.S.C. 1437g);
								(xiv)tenant protection
				assistance, including replacement and relocation assistance; and
								(xv)emergency voucher
				assistance for the protection of victims of domestic violence, dating violence,
				sexual assault, or stalking.
								Subject
				only to the availability of sufficient amounts provided in appropriation Acts,
				the Secretary shall provide tenant-based rental assistance to replace all
				dwelling units that cease to be available as assisted housing as a result of
				clause (i), (ii), (v), (vi), (vii), (viii), (xi), (xii), or (xiii).(2)Allocation of
				renewal funding among public housing agencies
							(A)From amounts
				appropriated for each year pursuant to paragraph (1)(A), the Secretary shall
				provide renewal funding for each public housing agency—
								(i)based on leasing and cost data from the
				preceding calendar year, as adjusted by an annual adjustment factor to be
				established by the Secretary, which shall be established using the smallest
				geographical areas for which data on changes in rental costs are annually
				available;
								(ii)by making any
				adjustments necessary to provide for—
									(I)the first-time
				renewal of vouchers funded under paragraph (1)(B); and
									(II)any incremental
				vouchers funded in previous years;
									(iii)by making any adjustments necessary for
				full-year funding of vouchers moved into or out of the jurisdiction of the
				public housing agency in the prior calendar year pursuant to the portability
				procedures under subsection (r)(2); and
								(iv)by making such
				other adjustments as the Secretary considers appropriate, including adjustments
				necessary to address changes in voucher utilization rates and voucher costs
				related to natural and other major disasters.
								(B)Leasing and cost
				dataFor purposes of
				subparagraph (A)(i), leasing and cost data shall be calculated annually by
				using the average for the preceding calendar year. Such leasing and cost data
				shall be adjusted to include vouchers that were set aside under a commitment to
				provide project-based assistance under subsection (o)(13) and to exclude
				amounts funded through advances under paragraph (3). Such leasing and cost data
				shall not include funds not appropriated for tenant-based assistance under
				section 8(o), unless the agency’s funding was prorated in the prior year and
				the agency used other funds to maintain vouchers in use.
							(C)OverleasingFor the purpose of determining allocations
				under subsection (A)(i), the leasing rate calculated for the prior calendar
				year may exceed an agency’s authorized voucher level, except that such
				calculation shall not include amounts resulting from a leasing rate in excess
				of 103 percent of an agency’s authorized vouchers in the prior year which
				results from the use of accumulated amounts, as referred to in paragraph
				(4)(A).
							(D)Moving to
				workNotwithstanding subparagraphs (A) and (B), each public
				housing agency participating in any year in the moving to work demonstration
				under section 204 of the Departments of Veterans Affairs and Housing and Urban
				Development, and Independent Agencies Appropriations Act, 1996 (42 U.S.C. 1437f
				note) shall be—
								(i)funded pursuant
				to its agreement under such program, if such agreement includes an alternate to
				the provisions of this subsection; and
								(ii)subject to any
				pro rata adjustment made under subparagraph (E)(i).
								(E)Pro rata
				allocation
								(i)Insufficient
				fundsTo the extent that amounts made available for a fiscal year
				are not sufficient to provide each public housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D), the
				Secretary shall reduce such allocation for each agency on a pro rata basis,
				except that renewal funding of enhanced vouchers under section 8(t) shall not
				be subject to such proration.
								(ii)Excess
				fundsTo the extent that amounts made available for a fiscal year
				exceed the amount necessary to provide each housing agency with the full
				allocation for the agency determined pursuant to subparagraphs (A) and (D),
				such excess amounts shall be used for the purposes specified in subparagraphs
				(B) and (C) of paragraph (4).
								(F)Prompt funding
				allocationThe Secretary
				shall allocate all funds under this subsection for each year before the latter
				of (i) February 15, or (ii) the expiration of the 45-day period beginning upon
				the enactment of the appropriations Act funding such renewals.
							(3)Advances
							(A)AuthorityDuring
				the last 3 months of each calendar year, the Secretary shall provide funds out
				of any appropriations made under paragraph (1) for the fiscal year beginning on
				October 1 of that calendar year, to any public housing agency, at the request
				of the agency, in an amount up to 2 percent of the allocation for the agency
				for such calendar year, subject to subparagraph (C).
							(B)UseAmounts
				advanced under subparagraph (A) may be used to pay for additional voucher
				costs, including costs related to temporary overleasing.
							(C)Use of prior
				year amountsDuring the last 3 months of a calendar year, if
				amounts previously provided to a public housing agency for tenant-based
				assistance for such year or for previous years remain unobligated and available
				to the agency—
								(i)the agency shall
				exhaust such amounts to cover any additional voucher costs under subparagraph
				(B) before amounts advanced under subparagraph (A) may be so used; and
								(ii)the amount that may be advanced under
				subparagraph (A) to the agency shall be reduced by an amount equal to the total
				of such previously provided and unobligated amounts.
								(D)RepaymentAmounts
				advanced under subparagraph (A) in a calendar year shall be repaid to the
				Secretary in the subsequent calendar year by reducing the amounts made
				available for such agency for such subsequent calendar year pursuant to
				allocation under paragraph (2) by an amount equal to the amount so advanced to
				the agency.
							(4)Offset
							(A)In
				generalThe Secretary shall
				offset, from amounts provided under the annual contributions contract for a
				public housing agency for a calendar year, all accumulated amounts allocated
				under paragraph (2) and from previous years that are unused by the agency at
				the end of each calendar year except—
								(i)with respect to
				the offset under this subparagraph at the end of 2008, an amount equal to 12.5
				percent of the amount allocated to the public housing agency for such year
				pursuant to paragraph (2)(A);
								(ii)with respect to
				the offset under this subparagraph at the end of 2009, an amount equal to 7.5
				percent of the amount allocated to the public housing agency for such year
				pursuant to paragraph (2)(A); and
								(iii)with respect to the offset under this
				subparagraph at the end of each of 2010, 2011, and 2012, an amount equal to 5
				percent of such amount allocated to the agency for such year. Notwithstanding
				any other provision of law, each public housing agency may retain all amounts
				not authorized to be offset under this subparagraph, and may use such amounts
				for all authorized purposes. Funds initially allocated prior to the effective
				date of the Section 8 Voucher Reform Act of
				2008 for the purposes specified in paragraph (1)(B) shall not be
				included in the calculation of accumulated amounts subject to offset under this
				paragraph.
								(B)ReallocationNot
				later than May 1 of each calendar year, the Secretary shall—
								(i)calculate the
				aggregate savings due to the offset of unused amounts for the preceding year
				recaptured pursuant to subparagraph (A);
								(ii)set aside such
				amounts as the Secretary considers likely to be needed to reimburse public
				housing agencies for increased costs related to portability and family
				self-sufficiency activities during such year, which amounts shall be made
				available for allocation upon submission of a request that meets criteria
				prescribed by the Secretary; and
								(iii)reallocate all remaining amounts among
				public housing agencies, with priority given based on the extent to which an
				agency has utilized the amount allocated under paragraph (2) for the agency to
				serve eligible families, as well as the relative need of communities for
				additional assistance under this subsection.
								(C)UseAmounts reallocated to a public housing
				agency pursuant to subparagraph (B)(iii) may be used only to increase voucher
				leasing rates to the level eligible for renewal funding under paragraph
				(2)(C).
							.
			(b)Absorption of
			 vouchers from other agencies
				(1)In
			 generalSection 8(r)(2) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f(r)(2)) is amended—
					(A)by striking
			 The public housing agency and inserting (A)
			 In
			 general.—The public housing agency; and
					(B)by adding the end
			 the following:
						
							(B)Absorption and
				priority
								(i)In
				generalThe public housing agency shall—
									(I)absorb any family
				that moves under this subsection into its program for voucher assistance under
				this section after the initial month, except that the Secretary may limit the
				absorption of vouchers in excess of a public housing agency’s authorized level
				if the Secretary makes the determination under subparagraph (C) that there is
				insufficient funding for such vouchers in the current year; and
									(II)have priority to
				receive additional funding from the Secretary for the net additional cost of
				housing assistance provided pursuant to this requirement from amounts made
				available pursuant to subsection (dd)(4)(B) or otherwise, except that the
				obligation to absorb vouchers under subclause (I) does not override any
				provision of a judgement, consent decree, contract with the Secretary pursuant
				to section 3(b)(6), or any other similar arrangement under which the public
				housing agency administers voucher assistance under this section without regard
				to any other applicable limitation on the public housing agency’s area of
				operation.
									(ii)No delay of
				vouchers for families on waiting listThe Secretary shall provide
				the funding required to carry out the activities under clause (i) as needed for
				a public housing agency to meet its obligation under this subparagraph without
				delaying issuance of vouchers to families on its waiting list.
								(C)ExceptionIf
				in any fiscal year, the Secretary does not have sufficient funds available
				under subsection (dd)(4)(B) or that otherwise may be used for the purposes of
				this subsection, the Secretary shall suspend the requirement described in
				subparagraph (B). Such suspension shall take effect no earlier than 60 days
				after the Secretary provides notice of the suspension by electronic mail to all
				public housing agencies and to the public by posting of the notice on the
				website of the Department. The obligation of the Secretary to fund vouchers
				absorbed under subparagraph (B) shall continue for all vouchers that are leased
				prior to the effective date of such
				suspension.
							.
					(2)TransitionThe
			 amendments made by paragraph (1) shall take effect January 1, 2010, provided
			 that in each calendar quarter of 2010 and 2011, a public housing agency shall
			 absorb no more than one-eighth of the vouchers subject to absorption on such
			 effective date of each public housing agency that is providing assistance for
			 the vouchers on such effective date. Public housing agencies may by mutual
			 agreement alter the absorption rate established in the previous
			 sentence.
				(3)Report to
			 CongressNot later than May 1, 2009, the Secretary of Housing and
			 Urban Development shall provide to Congress an estimate of the net additional
			 cost to the Department of Housing and Urban Development in the first year of
			 implementation of the new requirements added by the amendments made in
			 paragraph (1), and of the savings likely to be available in 2010 and 2011 as a
			 result of the reduction in the permitted level of retained funds under
			 subsection (dd)(4)(A) of section 8 of the United States Housing Act of 1937 (42
			 U.S.C. 1437f(dd)(4)(A)).
				(c)Vouchers for
			 persons with disabilitiesThe
			 Secretary of Housing and Urban Development shall develop and issue, to public
			 housing agencies that received voucher assistance under section 8(o) for
			 non-elderly disabled families pursuant to appropriations Acts, guidance to
			 ensure that, to the maximum extent practicable, such vouchers continue to be
			 provided upon turnover to qualified non-elderly disabled families.
			7.Administrative
			 fees
			(a)In
			 generalSection 8(q) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(q)) is amended—
				(1)in paragraph
			 (1)—
					(A)by amending
			 subparagraphs (B) and (C) to read as follows:
						
							(B)CalculationThe
				fee under this subsection shall—
								(i)be
				payable to each public housing agency for each month for which a dwelling unit
				is covered by an assistance contract;
								(ii)be based on the per unit fee payable to the
				agency in fiscal year 2003, updated for each subsequent year as specified in
				subsection (iv), unless the Secretary establishes by rulemaking a revised
				method of calculating the per unit fee for each agency, which method—
									(I)shall otherwise comply with this
				subparagraph; and
									(II)may include performance incentives,
				consistent with subsection (o)(21);
									(iii)include an
				amount for the cost of issuing vouchers to new participants who lease units in
				the jurisdiction of the agency or in another jurisdiction under the procedures
				established in subsection (r);
								(iv)be
				updated each year using an index of changes in wage data or other objectively
				measurable data that reflect the costs of administering the program for such
				assistance, as determined by the Secretary; and
								(v)include an amount for the cost of family
				self-sufficiency coordinators, as provided in section 23(h)(1).
								(C)PublicationThe
				Secretary shall cause to be published in the Federal Register the fee rate for
				each geographic area.
							;
				and
					(B)by striking
			 subparagraph (E); and
					(2)in paragraph (4),
			 by striking 1999 and inserting 2008.
				(b)Administrative
			 fees for family self-sufficiency program costsSubsection (h) of
			 section 23 of the United States Housing Act of 1937 (42 U.S.C. 1437u(h)) is
			 amended by striking paragraph (1) and inserting the following new
			 paragraph:
				
					(1)Section 8
				fees
						(A)In
				generalThe Secretary shall establish a fee under section 8(q)
				for the costs incurred in administering the self-sufficiency program under this
				section to assist families receiving voucher assistance through section
				8(o).
						(B)Eligibility for
				feeThe fee shall provide
				funding for family self-sufficiency coordinators as follows:
							(i)Base
				feeA public housing agency serving 25 or more participants in
				the Family Self-Sufficiency program under this section shall receive a fee
				equal to the costs of employing 1 full-time family self-sufficiency
				coordinator. An agency serving fewer than 25 such participants shall receive a
				prorated fee.
							(ii)Additional
				feeAn agency that meets minimum performance standards shall
				receive an additional fee sufficient to cover the costs of employing a second
				family self-sufficiency coordinator if the agency has 75 or more participating
				families, and a third such coordinator if it has 125 or more participating
				families.
							(iii)Previously
				funded agenciesAn agency that received funding from the
				Department of Housing and Urban Development for more than 3 such coordinators
				in any of fiscal years 1998 through 2008 shall receive funding for the highest
				number of coordinators funded in a single fiscal year during that period,
				provided they meet applicable size and performance standards.
							(iv)Initial
				yearFor the first year in which a public housing agency
				exercises its right to develop a family self-sufficiency program for its
				residents, it shall be entitled to funding to cover the costs of up to 1 family
				self-sufficiency coordinator, based on the size specified in its action plan
				for such program.
							(v)State and
				regional agenciesFor purposes of calculating the family
				self-sufficiency portion of the administrative fee under this subparagraph,
				each administratively distinct part of a State or regional public housing
				agency shall be treated as a separate agency.
							(vi)Determination of
				number of coordinatorsIn
				determining whether a public housing agency meets a specific threshold for
				funding pursuant to this paragraph, the number of participants being served by
				the agency in its family self-sufficiency program shall be considered to be the
				average number of families enrolled in such agency’s program during the course
				of the most recent fiscal year for which the Department of Housing and Urban
				Development has data.
							(C)ProrationIf
				insufficient funds are available in any fiscal year to fund all of the
				coordinators authorized under this section, the first priority shall be given
				to funding 1 coordinator at each agency with an existing family
				self-sufficiency program. The remaining funds shall be prorated based on the
				number of remaining coordinators to which each agency is entitled under this
				subparagraph.
						(D)RecaptureAny
				fees allocated under this subparagraph by the Secretary in a fiscal year that
				have not been spent by the end of the subsequent fiscal year shall be
				recaptured by the Secretary and shall be available for providing additional
				fees pursuant to subparagraph (B)(ii).
						(E)Performance
				StandardsWithin 6 months
				after the date of the enactment of this paragraph, the Secretary shall publish
				a proposed rule specifying the performance standards applicable to funding
				under clauses (ii) and (iii) of subparagraph (B). Such standards shall include
				requirements applicable to the leveraging of in-kind services and other
				resources to support the goals of the family self-sufficiency program.
						(F)Data
				collectionPublic housing agencies receiving funding under this
				paragraph shall collect and report to the Secretary, in such manner as the
				Secretary shall require, information on the performance of their family
				self-sufficiency programs.
						(G)EvaluationThe Secretary shall conduct a formal and
				scientific evaluation of the effectiveness of well-run family self-sufficiency
				programs, using random assignment of participants to the extent practicable.
				Not later than the expiration of the 4-year period beginning upon the enactment
				of this paragraph, the Secretary shall submit an interim evaluation report to
				Congress. Not later than the expiration of the 8-year period beginning upon
				such enactment, the Secretary shall submit a final evaluation report to
				Congress. There is authorized to be appropriated $10,000,000 to carry out the
				evaluation under this subparagraph.
						(H)Incentives for
				innovation and high performanceThe Secretary may reserve up to
				10 percent of the amounts made available for administrative fees under this
				paragraph to provide support to or reward family self-sufficiency programs that
				are particularly innovative or highly successful in achieving the goals of the
				program.
						.
			(c)RepealSection
			 202 of the Departments of Veterans Affairs and Housing and Urban Development,
			 and Independent Agencies Appropriations Act, 1997 (42 U.S.C. 1437f note; Public
			 Law 104–204; 110 Stat. 2893) is hereby repealed.
			8.Homeownership
			(a)Section 8
			 homeownership downpayment programSection 8(y)(7) of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f(y)(7)) is amended by striking
			 subparagraphs (A) and (B) and inserting the following new subparagraph:
				
					(A)In
				generalSubject to the
				provisions of this paragraph, in the case of a family on whose behalf rental
				assistance under section 8(o) has been provided for a period of not less than
				12 months prior to the date of receipt of downpayment assistance under this
				paragraph, a public housing agency may, in lieu of providing monthly assistance
				payments under this subsection on behalf of a family eligible for such
				assistance and at the discretion of the agency, provide a downpayment
				assistance grant in accordance with subparagraph (B).
					(B)Grant
				requirementsA downpayment assistance grant under this
				paragraph—
						(i)shall be used by the family only as a
				contribution toward the downpayment and reasonable and customary closing costs
				required in connection with the purchase of a home;
						(ii)shall be in the
				form of a single 1-time grant; and
						(iii)may not exceed
				$10,000.
						(C)No effect on
				obtaining outside sources for downpayment assistanceThis Act may
				not be construed to prohibit a public housing agency from providing downpayment
				assistance to families from sources other than a grant provided under this Act,
				or as determined by the public housing
				agency.
					.
			(b)Use of vouchers
			 for manufactured housingSection 8(o)(12) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(12)) is amended—
				(1)in subparagraph
			 (A), by striking the period at the end of the first sentence and all that
			 follows through “of” in the second sentence and inserting “and rents”;
			 and
				(2)in subparagraph
			 (B)—
					(A)in clause (i), by
			 striking the rent and all that follows and inserting the
			 following: “rent shall mean the sum of the monthly payments made by a family
			 assisted under this paragraph to amortize the cost of purchasing the
			 manufactured home, including any required insurance and property taxes, the
			 monthly amount allowed for tenant-paid utilities, and the monthly rent charged
			 for the real property on which the manufactured home is located, including
			 monthly management and maintenance charges.”;
					(B)by striking clause
			 (ii); and
					(C)in clause
			 (iii)—
						(i)by
			 inserting after the period at the end the following: “If the amount of the
			 monthly assistance payment for a family exceeds the monthly rent charged for
			 the real property on which the manufactured home is located, including monthly
			 management and maintenance charges, a public housing agency may pay the
			 remainder to the family, lender, or utility company, or may choose to make a
			 single payment to the family for the entire monthly assistance amount.”;
			 and
						(ii)by
			 redesignating such clause as clause (ii).
						9.Performance
			 assessmentsSection 8(o) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding
			 at the end the following new paragraph:
			
				(21)Performance
				assessments
					(A)EstablishmentThe
				Secretary shall, by regulation, establish standards and procedures for
				assessing the performance of public housing agencies in carrying out the
				programs for tenant-based rental assistance under this subsection and for
				homeownership assistance under subsection (y).
					(B)ContentsThe
				standards and procedures under this paragraph shall provide for assessment of
				the performance of public housing agencies in the following areas:
						(i)Quality of
				dwelling units obtained using such assistance.
						(ii)Extent of
				utilization of assistance amounts provided to the agency and of authorized
				vouchers, adjusted for vouchers set aside to meet commitments under paragraph
				(13) and to take into account the time required for additional lease-up efforts
				resulting from absorption of a significant number or share of an agency's
				vouchers under subsection (r).
						(iii)Timeliness and
				accuracy of reporting by the agency to the Secretary.
						(iv)Effectiveness in
				carrying out policies to achieve deconcentration of poverty.
						(v)Reasonableness of rent burdens, consistent
				with public housing agency responsibilities under section
				8(o)(1)(E)(iii).
						(vi)Accurate calculations of rent, utility
				allowances, and subsidy payments.
						(vii)Effectiveness in
				carrying out family self-sufficiency activities.
						(viii)Timeliness of
				actions related to landlord participation.
						(ix)Compliance with
				targeting requirements under section 16(b).
						(x)Such
				other areas as the Secretary considers appropriate.
						(C)Biennial
				assessmentNot later than 2 years after the date of enactment of
				this paragraph, and at least every 2 years thereafter, the Secretary, using the
				standards and procedures established under this paragraph, shall—
						(i)conduct an
				assessment of the performance of each public housing agency carrying out a
				program referred to in subparagraph (A);
						(ii)make such
				assessment available to the public housing agency and to the public via the
				website of the Department of Housing and Urban Development; and
						(iii)submit a report
				to Congress regarding the results of each such assessment.
						(D)Use of
				assessments to assist performanceThe Secretary shall, by
				regulation and based upon the results of the assessments of public housing
				agencies conducted under this paragraph, establish procedures and mechanisms to
				assist poorly performing public housing agencies in becoming ably performing
				public housing
				agencies.
					.
		10.PHA project-based
			 assistanceSection 8(o)(13) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is
			 amended—
			(1)by
			 striking subparagraph (B) and inserting the following new subparagraph:
				
					(B)Percentage
				limitation
						(i)In
				generalSubject to clause
				(ii), not more than 25 percent of the funding available for tenant-based
				assistance under this section that is administered by the agency may be
				attached to structures pursuant to this paragraph.
						(ii)ExceptionAn
				agency may attach up to an additional 5 percent of the funding available for
				tenant-based assistance under this section to structures pursuant to this
				paragraph for dwelling units that house individuals and families that meet the
				definition of homeless under section 103 of the McKinney-Vento Homeless
				Assistance Act (42 U.S.C. 11302).
						;
				
			(2)by striking
			 subparagraph (D) and inserting the following new subparagraph:
				
					(D)Income mixing
				requirement
						(i)In
				generalExcept as provided in
				clause (ii), not more than the greater of 25 dwelling units or 25 percent of
				the dwelling units in any project may be assisted under a housing assistance
				payment contract for project-based assistance pursuant to this paragraph. For
				purposes of this subparagraph, the term project means a single
				building, multiple contiguous buildings, or multiple buildings on contiguous
				parcels of land.
						(ii)Exceptions
							(I)Certain
				housingThe limitation under
				clause (i) shall not apply in the case of assistance under a contract for
				housing consisting of single family properties, or for dwelling units that are
				specifically made available for households comprised of elderly families,
				disabled families, and families receiving supportive services only where
				comprehensive services are provided to special populations such as to
				individuals who were formerly homeless and other populations with special
				needs. For purposes of the preceding sentence, the term single family
				properties means buildings with no more than 4 dwelling units.
							(II)Certain
				areasWith respect to areas
				in which fewer than 75 percent of families issued vouchers become participants
				in the program, the public housing agency has established the payment standard
				at 110 percent of the fair market rent for all census tracts in the area for
				the previous 6 months, the public housing agency has requested a higher payment
				standard, and the public housing agency grants an automatic extension of 90
				days (or longer) to families with vouchers who are attempting to find housing,
				clause (i) shall be applied by substituting 40 percent for
				25
				percent.
							;
			(3)in the first
			 sentence of subparagraph (F), by striking 10 years and inserting
			 15 years;
			(4)in subparagraph
			 (G)—
				(A)by inserting after
			 the period at the end of the first sentence the following: Such contract
			 may, at the election of the public housing agency and the owner of the
			 structure, specify that such contract shall be extended for renewal terms of up
			 to 15 years each, if the agency makes the determination required by this
			 subparagraph and the owner is in compliance with the terms of the
			 contract.; and
				(B)by adding at the
			 end the following: A public housing agency may agree to enter into such
			 a contract at the time it enters into the initial agreement for a housing
			 assistance payment contract or at any time thereafter that is before the
			 expiration of the housing assistance payment contract.;
				(5)in subparagraph
			 (H), by inserting before the period at the end of the first sentence the
			 following: , except that in the case of a contract unit that has been
			 allocated low-income housing tax credits and for which the rent limitation
			 pursuant to such section 42 is less than the amount that would otherwise be
			 permitted under this subparagraph, the rent for such unit may, in the sole
			 discretion of a public housing agency, be established at the higher section 8
			 rent, subject only to paragraph (10)(A);
			(6)in
			 subparagraph (I)(i), by inserting before the semicolon the following: ,
			 except that the contract may provide that the maximum rent permitted for a
			 dwelling unit shall not be less than the initial rent for the dwelling unit
			 under the initial housing assistance payments contract covering the
			 unit;
			(7)in subparagraph
			 (J)—
				(A)by striking the fifth and sixth sentences
			 and inserting the following: A public housing agency may establish and
			 utilize procedures for maintaining site-based waiting lists under which
			 applicants may apply directly at, or otherwise designate to the public housing
			 agency, the project or projects in which they seek to reside, except that all
			 applicants on the waiting list of an agency for assistance under this
			 subsection shall be permitted to place their names on such separate list. All
			 such procedures shall comply with title VI of the Civil Rights Act of 1964, the
			 Fair Housing Act, and other applicable civil rights laws. The owner or manager
			 of a structure assisted under this paragraph shall not admit any family to a
			 dwelling unit assisted under a contract pursuant to this paragraph other than a
			 family referred by the public housing agency from its waiting list, or a family
			 on a site-based waiting list that complies with the requirements of this
			 subparagraph. A public housing agency shall fully disclose to each applicant
			 each option in the selection of a project in which to reside that is available
			 to the applicant.; and
				(B)by inserting after the third sentence the
			 following new sentence: Any family who resides in a dwelling unit
			 proposed to be assisted under this paragraph, or in a unit to be replaced by a
			 proposed unit to be assisted under this paragraph shall be given an absolute
			 preference for selection for placement in the proposed unit, if the family is
			 otherwise eligible for assistance under this subsection.; and
				(8)by adding at the
			 end the following new subparagraphs:
				
					(L)Structure owned
				by agencyNotwithstanding any other provision of law, as part of
				an initiative to improve, redevelop, or replace a public housing site, a public
				housing agency may attach assistance to an existing, newly constructed, or
				rehabilitated structure in which the public housing agency has an ownership
				interest, without following a competitive process, provided that the agency
				includes such action in its public housing agency plan approved under section
				5A and the units that will receive such assistance will not receive assistance
				under section 9. The preceding sentence shall not be construed to limit a
				public housing agency’s ability to attach assistance to structures under
				applicable law.
					(M)Use in cooperative
				housing and elevator buildingsA public housing agency may enter into a
				housing assistance payments contract under this paragraph with respect
				to—
						(i)dwelling units in
				cooperative housing; and
						(ii)notwithstanding
				subsection (c), dwelling units in a high-rise elevator project, including such
				a project that is occupied by families with children, without review and
				approval of the contract by the Secretary.
						(N)Reviews
						(i)Subsidy
				layeringA subsidy layering
				review in accordance with section 102(d) of the Department of Housing and Urban
				Development Reform Act of 1989 (42 U.S.C. 3545(d)) shall not be required for
				assistance under this subparagraph in the case of a housing assistance payments
				contract for an existing structure, or if a subsidy layering review has been
				conducted by the applicable State or local agency.
						(ii)Environmental
				reviewA public housing agency shall not be required to undertake
				any environmental review before entering into a housing assistance payments
				contract under this paragraph for an existing structure, except to the extent
				such a review is otherwise required by law or regulation.
						(O)Leases and
				tenancyAssistance provided
				under this paragraph shall be subject to the provisions of paragraph (7),
				except that subparagraph (A) of such paragraph shall not apply.
					(P)Allowable
				transfersTo promote regional
				mobility and increase housing and economic opportunities through expanded use
				of project-based voucher assistance, a public housing agency may transfer a
				portion of its vouchers and related budget authority to a public housing agency
				that administers a program under this subsection in another jurisdiction in the
				same or contiguous metropolitan area or county. The Secretary shall encourage
				such voluntary agreements and promptly execute the necessary funding and
				contract
				modifications.
					.
			11.Rent
			 burdens
			(a)ReviewsSection 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended by striking subparagraph
			 (E) and inserting the following new subparagraph:
				
					(E)Reviews
						(i)Rent
				burdens
							(I)Monitor and
				reportThe Secretary shall
				monitor rent burdens and submit a report to Congress annually on the percentage
				of families assisted under this subsection, occupying dwelling units of each
				size, that pay more than 30 percent of their adjusted incomes for rent and such
				percentage that pay more than 40 percent of their adjusted incomes for rent.
				Using information regularly reported by public housing agencies, the Secretary
				shall provide public housing agencies, on an annual basis, a report with the
				information described in the first sentence of this clause, and may require a
				public housing agency to modify a payment standard that results in a
				significant percentage of families assisted under this subsection, occupying
				dwelling units of any size, paying more than 30 percent of their adjusted
				incomes for rent. In implementing the requirements of this clause, the
				Secretary shall distinguish excessive rent burdens that result solely from the
				methods of determining a family’s rent contribution under section (3)(A)(3) or
				clauses (ii) or (iii) of paragraph (2)(A) of this subsection.
							(II)Public
				availabilityEach public housing agency shall make publicly
				available the information on rent burdens provided by the Secretary pursuant to
				subclause (I), and, for agencies located in metropolitan areas, the information
				on concentration provided by the Secretary pursuant to clause (ii).
							(ii)Concentration of
				povertyThe Secretary shall submit a report to Congress annually
				on the degree to which families of particular racial and ethnic groups assisted
				under this subsection in each metropolitan area are clustered in higher poverty
				areas, and the extent to which greater geographic distribution of such assisted
				families could be achieved, including by increasing payment standards for
				particular communities within such metropolitan areas.
						(iii)Public housing
				agency responsibilitiesIf a
				public housing agency has a high degree of concentration of families of
				particular racial and ethnic groups clustered in a higher poverty area or if
				such agency has more than 5 percent of families residing in units assisted
				under this subsection who pay more than 40 percent of their adjusted incomes
				for rent—
							(I)the public
				housing agency shall adjust its payment standard or explain its reasons for not
				making such adjustment; and
							(II)the Secretary may not deny the request of
				the public housing agency to set a payment standard up to 120 percent of the
				fair market rent to remedy excessive rent burdens or undue concentration of
				families assisted under this subsection in lower rent, higher poverty sections
				of a metropolitan area, if the public housing agency—
								(aa)has conducted a
				thorough review of its payment standards;
								(bb)conducts a
				thorough review of its rent reasonableness policies and procedures, and
				properly conducts a review of its rent reasonableness on an ongoing
				basis;
								(cc)has conducted
				outreach to landlords in all areas within the service area of the public
				housing agency;
								(dd)provides search
				assistance to such families, if undue concentration is the reason for the
				adjustment of the payment standard;
								(ee)has completed a
				review of utility allowances and burdens on such families; and
								(ff)the public
				housing agency has, for the previous 6-month period, had its payment standards
				set at 110 percent of the fair market
				rent.
								.
			(b)Public housing
			 agency planSection 5A(d)(4)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437c–1(d)(4)) is amended
			 by inserting before the period at the end the following: “, including the
			 report with respect to the agency furnished by the Secretary pursuant to
			 section 8(o)(1)(E) concerning rent burdens and, if applicable, geographic
			 concentration of voucher holders, any changes in rent or other policies the
			 public housing agency is making to address excessive rent burdens or
			 concentration, and if the public housing agency is not adjusting its payment
			 standard, its reasons for not doing so.”.
			(c)Rent burdens for
			 persons with disabilitiesSubparagraph (D) of section 8(o)(1) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437f(o)(1)) is amended by
			 inserting before the period at the end the following: “, except that a public
			 housing agency may establish a payment standard of not more than 120 percent of
			 the fair market rent where necessary as a reasonable accommodation for a person
			 with a disability, without approval of the Secretary. A public housing agency
			 may seek approval of the Secretary to use a payment standard greater than 120
			 percent of the fair market rent as a reasonable accommodation for a person with
			 a disability”.
			(d)Rent burdens
			 for voucher holders in Low-Income Housing Tax Credit
			 unitsSection 8(o)(10)(A) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(o)(10)(A)) is amended by inserting before the period the
			 following: “, except that in a unit receiving tax credits under section 42 of
			 the Internal Revenue Code or assistance under subtitle A of title II of the
			 Cranston-Gonzalez National Affordable Housing Act for which a housing
			 assistance contract not subject to paragraph (13) is established—
				
					(i)no comparison
				with rent for units in the private, unassisted local market shall be required
				if the rent is at or below the rent for other comparable units receiving such
				tax credits or assistance in the project that are not occupied by tenant-based
				voucher holders; and
					(ii)the rent shall
				not be considered reasonable if it exceeds the higher of (I) the rents charged
				for other comparable units receiving such tax credits or assistance in the
				project that are not occupied by tenant-based voucher holders and (II) the
				payment standard established by the public housing agency for a unit of the
				particular
				size.
					.
			12.Establishment of
			 fair market rent
			(a)In
			 generalParagraph (1) of section 8(c) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(c)(1)) is amended—
				(1)by inserting
			 (A) after the paragraph designation;
				(2)by striking the
			 seventh, eighth, and ninth sentences; and
				(3)by adding at the
			 end the following:
					
						(B)(i)The Secretary shall endeavor to define
				market areas for purposes of this paragraph in a manner that results in fair
				market rentals that are adequate to cover typical rental costs of units
				suitable for occupancy by persons assisted under this section in as wide a
				range of communities as is feasible, including communities with low poverty
				rates.
							(ii)The Secretary at a minimum shall
				define a separate market area for each—
								(I)metropolitan city, as such term is
				defined in section 102(a) of the Housing and Community Development Act of 1974
				(42 U.S.C. 5302(a)), with more than 40,000 rental dwelling units; and
								(II)county or in the case of a county
				that includes a metropolitan city specified in subclause (I), for the remainder
				of that county located outside the boundaries of such metropolitan city.
								The requirement under subclause (II) shall not apply
				to any counties wholly within a metropolitan city specified in subclause (I) or
				any counties in the following States: Connecticut, Maine, Massachusetts, New
				Hampshire, Rhode Island, or Vermont.(iii)Notwithstanding clause (ii), the
				Secretary may establish minimum fair market rents within each State to ensure
				that fair market rents in a State are adequate to cover the cost of standard
				quality housing in that State.
							(iv)The Secretary shall, at the request
				of 1 or more public housing agency, establish a separate market area for part
				or all of the area under the jurisdiction of such agency, if—
								(I)the requested market area contains at
				least 20,000 rental dwelling units;
								(II)the areas contained in the requested
				market area are geographically contiguous and share similar housing market
				characteristics;
								(III)adequate data are available to
				establish a reliable fair market rental for the requested market area, and for
				the remainder of the market area in which it is currently located; and
								(IV)establishing the requested market
				area would raise or lower the fair market rental by 10 percent or more at the
				time the requested market area is established.
								For purposes of subclause (III), data for an area
				shall be considered adequate if they are sufficient to establish from time to
				time a reliable benchmark fair market rental based primarily on data from that
				area, whether or not those data need to be supplemented with data from a larger
				area for purposes of annual updates.(v)The Secretary shall not reduce the
				fair market rental in a market area as a result of a change in the percentile
				of the distribution of market rents used to establish the fair market
				rental.
							.
				(b)Payment
			 standardSubparagraph (B) of section 8(o)(1) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(1)(B)) is amended by inserting before
			 the period at the end the following: , except that no public housing
			 agency shall be required as a result of a reduction in the fair market rental
			 to reduce the payment standard applied to a family continuing to reside in a
			 unit for which the family was receiving assistance under this section at the
			 time the fair market rental was reduced.
			13.Screening of
			 applicantsSubparagraph (B) of
			 section 8(o)(6) of the United States Housing Act of 1937 (1437f(o)(6)(B)) is
			 amended—
			(1)by inserting after the period at the end of
			 the second sentence the following: A public housing agency’s elective
			 screening shall be limited to criteria that are directly related to an
			 applicant’s ability to fulfill the obligations of an assisted lease and shall
			 consider mitigating circumstances related to such applicant. The requirements
			 of the prior sentence shall not limit the ability of a public housing agency to
			 deny assistance based on the applicant's criminal background or any other
			 permissible grounds for denial under subtitle F of title V of the Quality
			 Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq., relating
			 to safety and security in public and assisted housing), subject to the
			 procedural requirements of this section. Any applicant or participant
			 determined to be ineligible for admission or continued participation to the
			 program shall be notified of the basis for such determination and provided,
			 within a reasonable time after the determination, an opportunity for an
			 informal hearing on such determination at which mitigating circumstances,
			 including remedial conduct subsequent to the conduct that is the basis of such
			 consideration.; and
			(2)by adding at the
			 end the following: Public housing tenants requesting tenant-based
			 voucher assistance under this subsection to relocate from public housing as a
			 result of the demolition or disposition of public housing shall not be
			 considered new applicants under this paragraph and shall not be subject to
			 elective screening by the public housing agency..
			14.Enhanced
			 vouchers
			(a)In
			 generalSection 8(t)(1) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437f(t)(1)) is
			 amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting and shall not require that the
			 family requalify under the selection standards for a public housing agency in
			 order to be eligible for such assistance after subsection
			 (o); and
				(2)by amending
			 subparagraph (B) to read as follows:
					
						(B)(i)the assisted family may
				elect to remain in the same project in which the family was residing on the
				date of the eligibility event for the project regardless of unit and family
				size standards normally used by the administering public housing agency (except
				that tenants may be required to move to units of appropriate size if available
				on the premises), and the owner of the unit shall accept the enhanced voucher
				and terminate the tenancy only for serious or repeated violation of the terms
				and conditions of the lease or for violation of applicable law; and
							(ii)if, during any period the family
				makes such an election and continues to so reside, the rent for the dwelling
				unit of the family in such project exceeds the applicable payment standard
				established pursuant to subsection (o) for the unit, the amount of rental
				assistance provided on behalf of the family shall be determined using a payment
				standard that is equal to the rent for the dwelling unit (as such rent may be
				increased from time-to-time), subject to paragraph (10)(A) of subsection (o)
				and any other reasonable limit prescribed by the Secretary, except that a limit
				shall not be considered reasonable for purposes of this subparagraph if it
				adversely affects such assisted
				families;
							.
				(b)RulemakingNot
			 later than 6 months after the date of enactment of this Act, the Secretary of
			 Housing and Urban Development shall promulgate regulations implementing the
			 amendments made by subsection (a).
			15.Project-based
			 preservation vouchers
			(a)Enhanced
			 vouchersSection 8(t) of the United States Housing Act of 1937
			 (42 U.S.C. 1437(t)(1)) is amended by adding at the end the following new
			 paragraph:
				
					(5)Authorization
				of preservation project-based voucher assistance in lieu of enhanced voucher
				assistanceNotwithstanding any other provision of law,
				preservation project-based voucher assistance may be provided pursuant to
				subsection (o)(13)(Q) in lieu of enhanced voucher assistance at the request of
				the owner of the multifamily housing project, subject to the determinations of
				the public housing agency pursuant to clause (ii) of subsection (o)(13)(Q).
				Preservation project-based voucher assistance provided pursuant to subsection
				(o)(13)(Q) in lieu of enhanced voucher assistance shall be subject to the
				provisions of subsection (o)(13)(Q) and shall not be subject to the provisions
				of this
				subsection.
					.
			(b)PHA
			 project-based assistanceSection 8(o)(13) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(13)) is amended by adding at the end
			 the following new subparagraph:
				
					(Q)Preservation
				project-based voucher assistance
						(i)In
				generalThe Secretary is authorized to provide assistance under
				this paragraph in lieu of enhanced voucher assistance under subsection (t) to a
				public housing agency that enters into a contract with an owner of a
				multifamily housing project upon the occurrence of an eligibility event with
				respect to the project as defined in subsection (t)(2). All owners of projects
				for which enhanced voucher assistance would otherwise be provided may request
				and receive a contract for preservation project-based voucher assistance at the
				project in lieu of enhanced voucher assistance upon the occurrence of an
				eligibility event with respect to the project, subject to the determinations of
				the public housing agency in clause (ii). The contract shall cover all of the
				units in the project for which enhanced voucher assistance would otherwise be
				provided under subsection (t).
						(ii)Public housing
				agency determinationsPrior to entering into a contract pursuant
				to this subparagraph, the public housing agency shall have determined that (I)
				the housing to be assisted hereunder is economically viable, and that (II)
				there is significant demand for the housing, or the housing will contribute to
				a concerted community revitalization plan or to the goal of deconcentrating
				poverty and expanding housing and economic opportunities, or the continued
				affordability of the housing otherwise is an important asset to the community.
				The determinations of the public housing agency required in the previous
				sentence shall be in lieu of meeting the requirements of subparagraph
				(C).
						(iii)Special
				rulesFunding provided for preservation project-based voucher
				assistance pursuant to this subparagraph shall be disregarded for the purpose
				of calculating the limitation on attaching funding to structures otherwise
				applicable to public housing agency project-based assistance pursuant to
				subparagraph (B). Assistance under this subparagraph shall not be subject to
				the requirements of subparagraph (D).
						(iv)EligibilityNotwithstanding
				any other provision of law, each family residing in a project on the date of
				the eligibility event that would otherwise be eligible for enhanced voucher
				assistance under subsection (t) shall be eligible for preservation
				project-based voucher assistance under this
				subparagraph.
						.
			16.Demonstration
			 program waiver authority
			(a)Authority to
			 enter into agreementsNotwithstanding any other provision of law,
			 the Secretary of Housing and Urban Development may enter into such agreements
			 as may be necessary with the Social Security Administration and the Secretary
			 of Health and Human Services to allow for the participation, in any
			 demonstration program described in subsection (c), by the Department of Housing
			 and Urban Development and the use under such program of housing choice vouchers
			 under section 8(o) of the United States Housing Act of 1937 (42 U.S.C.
			 1437f(o)).
			(b)Waiver of income
			 requirementsThe Secretary of
			 Housing and Urban Development may, to the extent necessary to allow rental
			 assistance under section 8(o) of the United States Housing Act of 1937 to be
			 provided on behalf of persons described in subsection (c) who participate in a
			 demonstration program described in such subsection, and to allow such persons
			 to be placed on a waiting list for such assistance, partially or wholly
			 disregard increases in earned income for the purpose of rent calculations under
			 section 3 for such persons.
			(c)Demonstration
			 programsA demonstration program described in this subsection is
			 a demonstration program of a State that provides for persons with significant
			 disabilities to be employed and continue to receive benefits under programs of
			 the Department of Health and Human Services and the Social Security
			 Administration, including the program of supplemental security income benefits
			 under title XVI of the Social Security Act, disability insurance benefits under
			 title II of such Act, and the State program for medical assistance (Medicaid)
			 under title XIX of such Act.
			17.Study to
			 identify obstacles to using vouchers in federally subsidized housing
			 projects
			(a)StudyThe
			 Comptroller General of the United States shall conduct a study of (1) the
			 housing voucher program authorized under section 8(o) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)), and (2) other federally subsidized
			 housing programs, to determine whether any statutory, regulatory, or
			 administrative provisions of the housing voucher program or of other federally
			 subsidized housing programs, or policies and practices of housing owners or
			 public housing agencies or other agencies, may have the effect of making
			 occupancy by voucher holders in federally subsidized housing projects more
			 difficult to obtain than occupancy by non-voucher holders. In conducting the
			 study required under this subsection the Comptroller General shall determine if
			 any gaps exist in the statute, regulations, or administration of the housing
			 voucher program or of other federally subsidized housing programs and policies
			 and practices of housing owners or public housing agencies or other agencies
			 that, if addressed, could eliminate or reduce obstacles to voucher holders in
			 seeking occupancy in federally subsidized housing projects. Such study shall
			 include data on the use of housing vouchers in federally subsidized housing
			 projects.
			(b)DefinitionAs
			 used in this section, the term federally subsidized housing
			 projects includes projects assisted pursuant to the HOME investment
			 partnerships program under title II of the Cranston-Gonzalez National
			 Affordable Housing Act (42 U.S.C. 12721 et seq.) and those projects receiving
			 the benefit of low-income housing credits under section 42 of the Internal
			 Revenue Code of 1986 (26 U.S.C. 42).
			(c)ReportNot
			 later than 6 months after the date of enactment of this Act, the Comptroller
			 General shall report to Congress the findings from the study required under
			 subsection (a) and any recommendations for statutory, regulatory, or
			 administrative changes.
			18.Collection of
			 data on tenants in projects receiving tax creditsTitle I of the United States Housing Act of
			 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following new
			 section:
			
				36.Collection of
				data on tenants in projects receiving tax credits
					(a)In
				generalState agencies administering credits under section 42 of
				the Internal Revenue Code shall furnish to the Secretary of Housing and Urban
				Development, not less than annually, data concerning the race, ethnicity,
				family composition, age, income, use of rental assistance under section 8(o) of
				the United States Housing Act of 1937 or other similar assistance, disability
				status, and monthly rental payments of households residing in each property
				receiving such credits. State agencies shall, to the extent feasible, collect
				such data through existing reporting processes and in a manner that minimizes
				burdens on property owners. In the case of a household continuing to reside in
				the same unit, such data may rely on information provided by the household in a
				previous year for categories of information that are not subject to change or
				if information for the current year is not readily available to the owner of
				the property.
					(b)Standards and
				definitionsThe Secretary of Housing and Urban Development
				shall—
						(1)by rule,
				establish standards and definitions for the data collected under subsection
				(a);
						(2)provide States
				with technical assistance in establishing systems to compile and submit such
				data; and
						(3)in coordination
				with other Federal agencies administering housing programs, establish
				procedures to minimize duplicative reporting requirements for properties
				assisted under multiple housing programs.
						(c)Public
				availability of reportsThe Secretary of Housing and Urban
				Development shall compile and make publicly available not less than annually
				the data furnished by State agencies under subsection (a).
					(d)Authorization
				of appropriationsThere are authorized to be appropriated
				$2,500,000 for fiscal year 2009 and $900,000 for each of the fiscal years 2010
				to 2013 to cover the cost of the activities required under subsections (b) and
				(c).
					.
		19.Agency
			 authority for utility payments in certain circumstancesSection 8(o) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following
			 new paragraph:
			
				(23)Authority of
				public housing agencies to make direct payments for utilities when owner fails
				to pay
					(A)In
				generalIf the owner has failed to pay for utilities that are the
				responsibility of the owner under the lease or applicable law, the public
				housing agency is authorized to utilize subsidy payments otherwise due the
				owner to pay for continued utility service to avoid hardship to program
				participants.
					(B)NoticeBefore
				making utility payments as described in subparagraph (A), the public housing
				agency shall take reasonable steps to notify the owner that it intends to make
				payments to a utility provider in lieu of payments to the owner, except prior
				notification shall not be required in any case in which the unit will be or has
				been rendered uninhabitable due to the termination or threat of termination of
				service, in which case the public housing agency shall notify the owner within
				a reasonable time after making such
				payment.
					.
		20.Access to HUD
			 programs for persons with limited English proficiency
			(a)HUD
			 responsibilitiesTo allow the Department of Housing and Urban
			 Development to better serve persons with limited proficiency in the English
			 language by providing technical assistance to recipients of Federal funds, the
			 Secretary of Housing and Urban Development shall take the following
			 actions:
				(1)Task
			 forceWithin 90 days after the enactment of this Act, convene a
			 task force comprised of appropriate industry groups, recipients of funds from
			 the Department of Housing and Urban Development (in this section referred to as
			 the Department), community-based organizations that serve
			 individuals with limited English proficiency, civil rights groups, and
			 stakeholders, which shall identify a list of vital documents, including
			 Department and certain property and other documents, to be competently
			 translated to improve access to federally conducted and federally assisted
			 programs and activities for individuals with limited English proficiency. The
			 task force shall meet not less frequently than twice per year.
				(2)TranslationsWithin
			 6 months after identification of documents pursuant to paragraph (1), produce
			 translations of the documents identified in all necessary languages and make
			 such translations available as part of the library of forms available on the
			 website of the Department and as part of the clearinghouse developed pursuant
			 to paragraph (4).
				(3)PlanDevelop
			 and carry out a plan that includes providing resources of the Department to
			 assist recipients of Federal funds to improve access to programs and activities
			 for individuals with limited English proficiency, which plan shall include the
			 elements described in paragraph (4).
				(4)Housing
			 information resource centerDevelop and maintain a housing
			 information resource center to facilitate the provision of language services by
			 providers of housing services to individuals with limited English proficiency.
			 Information provided by such center shall be made available in printed form and
			 through the Internet. The resources provided by the center shall include the
			 following:
					(A)Translation of
			 written materialsThe center
			 may provide, directly or through contract, vital documents from competent
			 translation services for providers of housing services.
					(B)Toll-free
			 customer service telephone numberThe center shall provide a
			 24-hour toll-free interpretation service telephone line, by which recipients of
			 funds of the Department and individuals with limited English proficiency
			 may—
						(i)obtain information
			 about federally conducted or federally assisted housing programs of the
			 Department;
						(ii)obtain assistance
			 with applying for or accessing such housing programs and understanding Federal
			 notices written in English; and
						(iii)communicate with
			 housing providers. and learn how to access additional language services.
						The
			 toll-free telephone service provided pursuant to this subparagraph shall
			 supplement resources in the community identified by the plan developed pursuant
			 to paragraph (3).(C)Document
			 clearinghouseThe center shall collect and evaluate for accuracy
			 or develop, and make available, templates and documents that are necessary for
			 consumers, relevant industry representatives, and other stakeholders of the
			 Department, to access, make educated decisions, and communicate effectively
			 about their housing, including—
						(i)administrative and
			 property documents;
						(ii)legally binding
			 documents;
						(iii)consumer
			 education and outreach materials;
						(iv)documents
			 regarding rights and responsibilities of any party; and
						(v)remedies available
			 to consumers.
						(D)Study of language
			 assistance programsThe
			 center shall conduct a study that evaluates best-practices models for all
			 programs of the Department that promote language assistance and strategies to
			 improve language services for individuals with limited English proficiency. Not
			 later than 18 months after the date of the enactment of this Act, the center
			 shall submit a report to the Committee on Banking, Housing, and Urban Affairs
			 of the Senate and the Committee on Financial Services of the House of
			 Representatives, which shall provide recommendations for implementation,
			 specific to programs of the Department, and information and templates that
			 could be made available to all recipients of grants from the Department.
					(E)Cultural and
			 linguistic competence materialsThe center shall provide
			 information relating to culturally and linguistically competent housing
			 services for populations with limited English proficiency.
					(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out subsection (a).
			(c)ReportNot
			 later than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, and annually thereafter, the Secretary of Housing and
			 Urban Development shall submit a report regarding its compliance with the
			 requirements under subsection (a) to the Committee on Banking, Housing, and
			 Urban Affairs of the Senate and the Committee on Financial Services of the
			 House of Representatives.
			21.Authorization of
			 appropriationsThere is
			 authorized to be appropriated the amount necessary for each of fiscal years
			 2009 through 2013 to provide public housing agencies with incremental
			 tenant-based assistance under section 8(o) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(o)) sufficient to assist 20,000 incremental dwelling
			 units in each such fiscal year. A preference for allocation of such incremental
			 tenant-based assistance, as part of the competitive process required by section
			 213(d) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 1439(d)), is to be given to (1) preserving affordable housing, including State
			 public housing, and other housing that needs operating support in order to
			 remain affordable, and (2) entities that are providing voucher assistance on a
			 regional basis.
		22.Effective
			 date
			(a)In
			 generalExcept as otherwise
			 specifically provided in this Act, this Act and the amendments made by this
			 Act, shall take effect on January 1, 2009.
			(b)Exception
				(1)Rent
			 reformsSections 3, 4, and 12 of this Act, and the amendments
			 made by such sections, shall take effect beginning of the first day of fiscal
			 year 2010, and shall apply to each fiscal year thereafter.
				(2)Notification
			 requirementBeginning on the date of enactment of this Act,
			 public housing agencies and owners of dwelling units assisted under title I of
			 the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) shall notify
			 tenants as soon as possible of the—
					(A)major changes
			 made by the amendments in sections 3 and 4, and how such changes affect the
			 current tenants occupying such units; and
					(B)potential effects
			 of such changes on current tenants in general.
					
